Exhibit 10.4

 

 

[ggdpdm4uuny2000001.jpg]

 

AKCEA THERAPEUTICS, INC.

STRATEGIC ADVISORY SERVICES AGREEMENT

(“SUMMARY PAGE”)

 

Date of Strategic Advisory Services Agreement: (“Agreement”)

January 9, 2020 (“Effective Date”).

Name of Strategic Advisor:

B. Lynne Parshall (hereinafter “Strategic Advisor”).

Scope of Strategic Advisory Services:

As set forth on Schedule A attached hereto.

Duration of Strategic Advisory Services (the “Strategic Advisory Period”):

Until termination by Akcea or Strategic Advisor in accordance with Section 8 of
Exhibit A below.

Consideration for Strategic Advisory Services:

As set forth on Schedule B attached hereto.

Time Provided by Strategic Advisor:

As set forth on Schedule A attached hereto.

 

In addition to such compensation, Akcea Therapeutics, Inc. (“Akcea”) will
reimburse Strategic Advisor for Akcea approved travel and other out-of-pocket
costs reasonably incurred in the course of performing Strategic Advisory
Services under this Agreement as further described on Schedule B attached
hereto.

 

Strategic Advisor agrees to provide Akcea with Strategic Advisory Services on
the terms described above and according to the additional terms attached hereto
as Exhibit A.

 

 

Strategic Advisor

 

Akcea Therapeutics, Inc.

By (Signature):

 

/s/ B. Lynne Parshall

 

 

/s/ Damien McDevitt

Date:

January 9, 2020

 

January 9, 2020

Printed Name:

B. Lynne Parshall

 

Damien McDevitt

Title:

Individual

 

Interim Chief Executive Officer

Address:

Provided Separately

 

22 Boston Wharf Road, 9th Floor

Boston, MA 02210

Telephone:

Provided Separately

 

 

Fax:

Provided Separately

 

 

e-mail:

Provided Separately

 

 

Social Security or Employer Tax ID Number to be provided separately via W-9 form
or foreign equivalent.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

TERMS OF STRATEGIC ADVISORY SERVICES AGREEMENT

 

 

1.Engagement of Services

 

Strategic Advisor is retained to perform certain services, as needed and
requested by Akcea, which services are specifically described on Schedule A
attached hereto (“Strategic Advisory Services”).  Strategic Advisor will perform
such Strategic Advisory Services to the best of Strategic Advisor’s talent and
ability.  

 

2.Compensation

 

As full and complete compensation for Strategic Advisory Services and for the
discharge of all of Strategic Advisor’s obligations hereunder, Akcea will pay
Strategic Advisor at the rate set forth on Schedule B attached hereto. Strategic
Advisor will invoice Akcea on a quarterly basis for Strategic Advisor fees and
reimbursable expenses, and Akcea, upon its approval, will pay all undisputed
fees and expenses within 30 days after Akcea’s receipt of the invoice.

 

3.Independent Contractor

 

Strategic Advisor is an independent contractor and not an employee of Akcea.
Strategic Advisor has no authority to obligate Akcea by contract or otherwise.
Strategic Advisor will not be eligible for any employee benefits. Taxes will be
the sole responsibility of Strategic Advisor.

 

4.Additional Activities

 

(a)

Strategic Advisor agrees that during the Strategic Advisory Period and for one
year thereafter, Strategic Advisor will not attempt to induce any employee or
employees of Akcea to terminate their employment with, or otherwise cease their
relationship with Akcea.

 

(b)

Strategic Advisor acknowledges that Akcea has developed, through an extensive
acquisition process, valuable information regarding actual or prospective
partners, licensors, licensees, clients, customers and accounts of Akcea (“Trade
Secret Information”). Strategic Advisor acknowledges that Strategic Advisor’s
use of such Trade Secret Information after the termination of the Strategic
Advisory Period would cause Akcea irreparable harm. Therefore, Strategic Advisor
also agrees that Strategic Advisor will not utilize any Trade Secret Information
to solicit the business relationship or patronage of any of the actual or
prospective partners, licensors, licensees, clients, customers or accounts of
Akcea.

 

(c)

The restrictions set forth in this Section 4 are considered by the parties to be
reasonable for the purposes of protecting Akcea’s business.  However, if any
such restriction is found by a court of competent jurisdiction to be
unenforceable because it extends for too long a

2 of 12

--------------------------------------------------------------------------------

 

period of time or over too great a range of activities or in too broad a
geographic area, it will be interpreted to extend only over the maximum period
of time, range of activities or geographic areas as to which it may be
enforceable.

 

5.Confidential Information

 

(a)

Akcea possesses confidential information that has been created, discovered,
developed by, or otherwise become known to Akcea (including, without limitation,
information created, discovered, developed or made known by Strategic Advisor
arising from the Strategic Advisory Services).

 

 

(i)

All such information is hereinafter referred to as “Confidential
Information.”  By way of illustration, but not limitation, Confidential
Information includes: (A) inventions, developments, designs, improvements, trade
secrets, ideas, formulas, source and object codes, programs, other works of
authorship, organisms, plasmids, expression vectors, know-how, processes, cell
lines, discoveries, techniques, data and documentation systems (hereinafter
collectively referred to as “Inventions”); and (B) information regarding plans
for research, development, new products, clinical data, pre-clinical product
data, clinical trial patient data, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs, as
well as information regarding the skills and compensation of employees of
Akcea.  

 

 

(ii)

All Confidential Information will be the sole property of Akcea and its assigns,
and Akcea and its assigns will be the sole owner of all patents, copyrights and
other rights in connection with such Confidential Information. At all times,
both during the term of this Agreement and for five years after its termination,
Strategic Advisor will keep in confidence and trust all Confidential Information
and will not use, disclose, lecture upon or publish any Confidential Information
or anything related to such information without Akcea’s prior written consent.
Any permitted disclosures will be made in strict compliance with the Akcea
publication and presentation clearance policy.

 

(b)

Strategic Advisor also understands that Akcea has received and in the future,
will receive valuable information from third parties that is confidential or
proprietary (“Third-Party Information”) subject to a duty on the part of Akcea
to maintain the confidentiality of such information and to use it only for
certain limited purposes. During the term of this Agreement and for five years
thereafter, Strategic Advisor will hold Third-Party Information in the strictest
confidence and will not disclose or use Third-Party Information except as
permitted by the agreement between Akcea and such third party, unless expressly
authorized to act otherwise by an officer of Akcea in writing. Any permitted
disclosures will be made in strict compliance with Akcea publication and
presentation clearance policy.

 

(c)

The obligations of Section 5 will not apply to information that Strategic
Advisor can establish by written records: (i) was known by Strategic Advisor
prior to the receipt of Confidential Information; (ii) was disclosed to
Strategic Advisor by a third party having

3 of 12

--------------------------------------------------------------------------------

 

the right to do so; (iii) was, or subsequently became, in the public domain
through no fault of Strategic Advisor, its officers, directors, affiliates
employees or agents; (iv) was independently developed by Strategic Advisor
without use of Confidential Information; or (v) was disclosed by Strategic
Advisor pursuant to any judicial, governmental or stock exchange request,
requirement or order, so long as Strategic Advisor provided Akcea with
sufficient prior notice in order to allow Akcea to contest such request,
requirement or order.

 

6.Inventions

 

In the course of performing Strategic Advisory Services for Akcea, Strategic
Advisor may develop new ideas or Inventions or make other contributions of value
to Akcea.

 

(a)

Strategic Advisor hereby assigns to Akcea Strategic Advisor’s entire right,
title and interest in and to any and all Inventions (and all patent rights,
copyrights, and all other rights in connection therewith, hereinafter referred
to as “Proprietary Rights”) whether or not patentable or registrable under
patent, copyright or similar statutes, made or conceived of or reduced to
practice or learned by Strategic Advisor, either alone or jointly with others,
as a result of performing Strategic Advisory Services hereunder. All Inventions
assigned to Akcea pursuant to this section will be known as “Company
Inventions”. Strategic Advisor agrees that all Proprietary Rights and Company
Inventions are Akcea’s sole property. Strategic Advisor agrees, upon request, to
execute, verify and deliver assignments of such Proprietary Rights to Akcea or
its designee. Strategic Advisor understands that, to the extent this Agreement
will be construed in accordance with the laws of any state which precludes a
requirement in an agreement to assign certain classes of inventions made by an
individual acting as a Strategic Advisor, this section will be interpreted not
to apply to any inventions that a court rules and/or Akcea agrees falls within
such classes.

 

(b)

Strategic Advisor further agrees to assist Akcea in every proper way to obtain,
from time to time, and to enforce United States and foreign Proprietary Rights
relating to Company Inventions in any and all countries. To that end Strategic
Advisor will execute, verify and deliver such documents and perform such other
acts (including appearances as a witness) as Akcea may reasonably request for
use in applying for, obtaining, sustaining and enforcing such Proprietary Rights
relating to Company Inventions. Strategic Advisor’s obligation to assist Akcea
in obtaining and enforcing Proprietary Rights relating to Company Inventions in
any and all countries will continue beyond the termination of this Agreement,
but Akcea will compensate Strategic Advisor at a reasonable rate after such
termination for the time actually spent by Strategic Advisor at Akcea’s request
in connection with such assistance. If Akcea is unable, after reasonable effort,
to secure Strategic Advisor's signature on any document needed to apply for or
prosecute any Proprietary Rights relating to a Company Invention, Strategic
Advisor hereby irrevocably designates and appoints Akcea and its duly authorized
officers and agents as her agent and attorney in fact, to act for and on
Strategic Advisor’s behalf to execute, verify and file any such applications and
to do all other lawfully permitted acts to further the prosecution and issuance
of any such Proprietary Rights with the same legal force and effect as if
executed by Strategic Advisor.

4 of 12

--------------------------------------------------------------------------------

 

(d)

During the term of this Agreement, Strategic Advisor will promptly disclose to
Akcea, or any persons designated by it, fully and in writing and will hold in
trust for the sole right and benefit of Akcea any and all Company Inventions,
whether or not patentable or protectable by copyright.  At the time of each such
disclosure, Strategic Advisor will advise Akcea in writing of any Inventions
that Strategic Advisor believes are not subject to the assignment provisions of
Section 6(a) above, and Strategic Advisor will at that time provide to Akcea in
writing all evidence necessary to substantiate that belief. Strategic Advisor
will not be obligated to disclose information received by Strategic Advisor from
others under a contract of confidentiality.  In addition, after termination of
this Agreement, Strategic Advisor will disclose to Akcea all patent applications
filed by Strategic Advisor relating to any Company Inventions or relating to any
work performed by Strategic Advisor on behalf of Akcea.

 

7.Previous Strategic Advisory Relationships

 

Strategic Advisor represents that Strategic Advisor’s performance of Strategic
Advisory Services, as well as Strategic Advisor’s performance of the rest of
Strategic Advisor’s obligations under the terms of this Agreement, will not
breach any agreement to keep in confidence any proprietary information acquired
by Strategic Advisor in confidence or in trust from another entity prior to the
date of this Agreement.  Strategic Advisor agrees not to bring to Akcea or to
use in the performance of Strategic Advisory Services for Akcea any materials or
documents of a present or former employer or client of Strategic Advisor, or any
materials or documents obtained by Strategic Advisor under a confidentiality
agreement imposed by reason of another of Strategic Advisor’s Strategic Advisory
relationships, unless such materials or documents are generally available to the
public or Strategic Advisor has authorization from such present or former
employer or client for the possession and unrestricted use of such materials.

 

8.Termination; Survival

 

(a)The term of this Agreement will begin on the Effective Date and will end when
terminated by either Akcea or Strategic Advisor. Akcea may terminate this
Agreement at any time for any reason by providing Strategic Advisor at least 90
days advance written notice. Strategic Advisor may terminate this Agreement at
any time for any reason by providing Akcea at least 90 days advance written
notice; provided, once Strategic Advisor delivers such a termination notice,
Akcea may elect to accelerate the effective date of such termination. Upon any
termination, Akcea will pay Strategic Advisor for any Strategic Advisory
Services appropriately rendered and for any out of pocket expenses reasonably
incurred on behalf of Akcea, up to and including the termination date.  

 

(b)Sections 9 and 10 will survive termination of this Agreement.  In addition,
upon expiration or termination of this Agreement, each party will be released
from all obligations and liabilities to the other occurring or arising after the
date of such expiration or termination, except that any termination or
expiration of this Agreement will not relieve Strategic Advisor of Strategic
Advisor’s obligations under Sections 4, 5, 6, 7, 9, 10 and 11 hereof, nor will
any such expiration or termination relieve Strategic Advisor or Akcea from any
liability arising from any breach of this Agreement. Upon expiration or
termination of this Agreement for any reason whatsoever,

5 of 12

--------------------------------------------------------------------------------

 

Strategic Advisor will promptly surrender and deliver to Akcea any and all
notes, business records, memoranda, specifications, devices, formulas,
molecules, cells, storage media, including calculations, sequences, data and
other materials of any nature pertaining to Strategic Advisory Services for
Akcea, as well as any documents or data of any description (or any reproduction
of any documents or data) containing or pertaining to any Trade Secret
Information, Akcea’s Confidential Information or Third Party Information.

 

9.Arbitration

 

(a)

Akcea and Strategic Advisor agree to resolve by arbitration all disputes, claims
or controversies (“Claims”), past, present or future, whether or not arising out
of this Agreement or its termination, that Akcea may have against Strategic
Advisor or that Strategic Advisor may have against any of the following (i)
Akcea; (ii) Akcea officers, directors; employees or agents; (iii) Akcea’s
subsidiary or affiliated entities, joint ventures, or joint employers; (iv)
Akcea’s benefit plans or the plans’ sponsors, fiduciaries, administrators,
affiliates and agents; and/or (v) all successors and assigns of any of the
foregoing. The Claims covered by this Agreement include all disputes that Akcea
or Strategic Advisor could otherwise pursue in state or federal court including,
but not limited to, Claims based on any state, federal, or local statute,
regulation or ordinance (including Claims for discrimination, retaliation,
harassment, unpaid wages or violation of state or federal wage and hour laws),
as well as common law Claims (including Claims for breach of contract, breach of
the implied covenant of good faith and fair dealing, wrongful discharge,
defamation, misrepresentation, fraud, or infliction of emotional
distress).  Akcea and Strategic Advisor anticipates that this Section 9 provides
the benefits of a speedy, less formal, impartial, final and binding dispute
resolution procedure.

 

(b)

To the maximum extent permitted by law, Strategic Advisor hereby waives any
right to bring on behalf of persons other than Strategic Advisor, or to
otherwise participate with other persons in, any class, collective or
representative action (i.e., a type of lawsuit in which one or several persons
sue on behalf of a larger group of persons).

 

(c)

The arbitration will be conducted by a single neutral arbitrator in accordance
with the then-current Commercial Arbitration and Mediation Procedures of the
American Arbitration Association (“AAA”). The arbitration will take place in
Boston, Massachusetts. Akcea will pay the arbitrator’s fee and will bear all
administrative charges by AAA. All parties will be entitled to engage in
reasonable pre-hearing discovery to obtain information to prosecute or defend
the asserted claims. Any disputes between the parties regarding the nature or
scope of discovery will be decided by the arbitrator. The arbitrator will hear
and issue a written ruling upon any dispositive motions brought by either party,
including but not limited to, motions for summary judgment or summary
adjudication of issues.  After the hearing, the arbitrator will issue a written
decision setting forth the award, if any, and explaining the basis therefore.
The arbitrator will have the power to award any type of relief that would be
available in court.  The arbitrator’s award will be final and binding upon the
parties and may be entered as a judgment in any court of competent
jurisdiction.  If there is conflict in the arbitration procedures set forth in
this Agreement and the AAA rules specified above, the AAA rules will control.
Notwithstanding the foregoing, and regardless

6 of 12

--------------------------------------------------------------------------------

 

of what is provided by the AAA rules, the arbitrator will not have authority or
jurisdiction to consolidate claims of different individuals or entities into one
proceeding, nor will the arbitrator have authority or jurisdiction to hear the
arbitration as a class action. As noted above, Strategic Advisor has agreed to
waive any right to bring any class, collective or representative action.  To the
extent that the class, collective or representative action waiver described
above is not enforceable, the issue of whether to certify any alleged or
putative class for a class action proceeding must be decided by a court of
competent jurisdiction. The arbitrator will not have authority or jurisdiction
to decide class certification, collective or representative action issues. Until
any class certification, collective, or representative action issues are decided
by the court, all arbitration proceedings will be stayed, and the arbitrator
will take no action with respect to the matter. However, once any issues
regarding class certification, collective, or representative action have been
decided by the court, the arbitrator will have authority to decide the
substantive claims.

 

10.Indemnification

 

(a)

Akcea will indemnify, defend and hold Strategic Advisor harmless against any and
all losses, costs, expenses and damages (including reasonable attorney’s fees)
(“Loss(es)”) incurred as a result of any third party claims, suits, actions,
demands or proceedings resulting or arising from the performance of Strategic
Advisory Services as specifically directed by Akcea in accordance with the
Agreement to the extent such Loss(es) are not the result of Strategic Advisor’s
gross negligence, intentional misconduct or material breach of this Agreement.

 

(b)

Akcea’s agreement to indemnify, defend and hold Strategic Advisor harmless is
conditioned upon the Strategic Advisor (i) providing written notice to Akcea of
any claim, demand or action arising out of the indemnified activities within 30
days after Strategic Advisor has knowledge of such claim, demand or action,
provided that the failure to so notify Akcea shall not relieve Akcea of its
obligations hereunder except to the extent such failure shall have actually
materially prejudiced Akcea; (ii) permitting Akcea to assume full responsibility
to investigate, prepare for and defend against any such claim or demand; (iii)
assisting Akcea, at Akcea’s reasonable expense, in the investigation of,
preparation of and defense of any such claim or demand; (iv) undertaking
reasonable steps to mitigate any loss, damage or expense with respect to the
applicable claim or demand; and (v) not settling such claim or demand without
Akcea’s prior written consent.

 

(c)

Akcea will endeavor to include Strategic Advisor as a covered attorney on its
insurance policy for attorneys who advise Akcea.

 

11.Miscellaneous

 

(a)

The rights and liabilities of the parties hereto will bind and inure to the
benefit of their respective successors, heirs, executors and administrators, as
the case may be; provided that, as Akcea has specifically contracted for
Strategic Advisor’s services, Strategic Advisor may not assign or delegate
Strategic Advisor’s obligations under this Agreement either in whole or in part
without Akcea’s prior written consent.

7 of 12

--------------------------------------------------------------------------------

 

 

(b)

Because Strategic Advisor’s services are personal and unique and because
Strategic Advisor has access to and become acquainted with Akcea’s Confidential
Information, the parties agree that in the event of a threatened or actual
material breach of this Agreement by Strategic Advisor injunctive relief would
be appropriate. As such, Akcea has the right to enforce this Agreement and any
of its provisions by injunction, specific performance or other equitable relief
without prejudice to any other rights and remedies that Akcea may have for a
breach of this Agreement.

 

(c)

This Agreement will be governed by and construed according to the laws of the
Commonwealth of Massachusetts as such laws are applied to contracts entered into
and performed entirely within such State. If any provision of this Agreement is
held to be or becomes invalid, illegal or unenforceable, such provision will be
validly reformed to approximate as nearly as possible the intent of the parties
and the remainder of this Agreement will not be affected thereby and will remain
valid and enforceable to the greatest extent permitted by law.

 

(d)

This Agreement, and all other documents mentioned herein, constitute the final,
exclusive and complete understanding and agreement of the parties hereto and
supersedes all prior understandings and agreements.  Any waiver, modification or
amendment of any provision of this Agreement will be effective only if in
writing and signed by the parties hereto.

 

(e)

Any notices required or permitted hereunder will be given to the appropriate
party at the address specified on the Summary Page or at such other address as
the party will specify in writing.  Such notice will be deemed given upon
personal delivery to the appropriate address, or by facsimile transmission
(receipt verified and with confirmation copy followed by another permitted
method), sent by express courier service, or, if sent by certified or registered
mail, three days after the date of mailing.

 

[END OF EXHIBIT A]

 

 

 

8 of 12

--------------------------------------------------------------------------------

 

SCHEDULE  A

 

Strategic Advisory Services

 

As of the Effective Date, the Strategic Advisory Services to be performed in
calendar year 2020 will include:

 

•such Strategic Advisory Services as mutually agreed by Strategic Advisor and
the Company’s Interim Chief Executive Officer

 

In addition, the Strategic Advisory Services may include providing Akcea legal
advice.  

 

While you are providing such services, Akcea will make an appropriate level of
administrative and technical personnel available to facilitate your performance
of Advisory Services at no cost to you, including, without limitation IT support
and access to Akcea’s electronic calendar and IT systems that are necessary to
perform your duties.

 

 

 

Schedule A

Page 1

 

--------------------------------------------------------------------------------

 

SCHEDULE  B

 

Compensation for Strategic Advisory Services

 

 

Akcea will pay Strategic Advisor an amount equal to $139,500, paid in four equal
installments of $34,875 on a quarterly basis for Strategic Advisory Services
performed by Strategic Advisor during the period commencing on the Effective
Date through December 31, 2020. Strategic Advisor will invoice Akcea on a
quarterly basis for Strategic Advisor fees and reimbursable expenses, and Akcea,
upon its approval, will pay all undisputed fees and expenses within 30 days
after Akcea’s receipt of the invoice.

 

On or about November 1st of each calendar year during the term of this
Agreement, Strategic Advisor and Akcea’s Interim Chief Executive Officer will
discuss and endeavor to mutually agree upon a revised scope of Strategic
Advisory Services to be performed by Strategic Advisor during the next calendar
year, and will make a recommendation to the Compensation Committee of the Akcea
Board of Directors at the December meeting of the Compensation Committee
regarding such revised scope and recommended compensation to be paid to
Strategic Advisor during the next calendar year.

  

For Akcea-directed travel and lodging Akcea will reimburse you for such travel,
lodging and related expenses or reasonable rate equivalents for lodging, car and
meals you provide. All such reimbursements will be in accordance with Akcea’s
travel policy and you will provide Akcea reasonably acceptable supporting
documentation.

 

Schedule B

Page 1

 